     Case 2:20-ap-01103-BB          Doc 25 Filed 02/02/21 Entered 02/02/21 21:07:47           Desc
                                     Main Document    Page 1 of 7



 1   Daniel King, SBN: 207911
     3435 Wilshire Blvd, Ste 1111
 2   Los Angeles, CA 90010
     Tel: (213)388-3887
 3   Fax: (213)388-1744
 4   Attorney for Defendant William Spencer
 5

 6

 7                             UNITED STATES BANKRUPTCY COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9                                       LOS ANGELES DIVISION
10
     In re,                                        )   Case No. 2:20-bk-10401-BB
11                                                 )
     WILLIAM K. SPENCER,                           )   Chapter 7
12                                                 )
                                                   )   Adversary Case No.: 2:20-ap-01103-BB
13                              Debtor             )
                                                   )   DEFENDANT’S MOTION FOR
14   GWENDOLYN NOLAN,                              )   JUDGMENT ON THE PLEADINGS
                                                   )
15                             Plaintiff,          )   Date: February 23, 2021
                                                   )   Time: 2:00 p.m.
16   v.                                            )   Location: Courtroom 1539
                                                   )
17                                                 )
                                                   )
18   WILLIAM K. SPENCER,                           )
                                                   )
19                             Defendant.          )
                                                   )
20                                                 )
                                                   )
21                                                 )
22
     TO HON. SHERI BLUEBOND AND ALL INTERESTED PARTIES:
23

24
              Defendant William K. Spencer moves this Court for Judgment on the Pleading pursuant

25   to Federal Rules of Civil Procedure (“FRCP”) 12(c).
26
                                                1
27   ______________________________________________________________________________________
                 DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28
     Case 2:20-ap-01103-BB         Doc 25 Filed 02/02/21 Entered 02/02/21 21:07:47                Desc
                                    Main Document    Page 2 of 7



 1

 2                                                   I.

 3                                      STATEMENT OF FACTS
 4
            Plaintiff Gwedolyn Nolan (“Nolan”) filed adversary complaint to declare debt allegedly
 5
     owed to her by Defendant William K. Spencer (“Spencer”) to be nondischargeable pursuant to
 6

 7
     11 U.S.C. sec. 523(a)(2). In or around July 2014, Nolan hired Spencer,an architect, in connection

 8   with a housing project. Nolan paid Spencer $147,000.
 9          The Complaint alleges the parties entered into binding arbitration and that the arbitrator
10
     awarded Plaintiff against Spencer in the amount of $152,250 inclusive of attorney fees and costs;
11
     and that the “Arbitration Award specifically found that Plaintiff’s damages were result of fraud
12

13   committed against her by Defendant.” (Complaint, paragraph 11).

14          The Arbitration Award attached as Exhibit 1 to Complaint provides in part:
15
            11. The Arbitrator finds in favor of claimant Gwendolyn Nolan and against respondent
16   William K. Spencer for breach of contract. Further, respondent Spencer committed fraud in his
     conduct with claimant in his failure to correct his designs, refusing to work on the project
17   without additional funds from claimant. He refused to correct his own errors unless claimant
     gave him an additional $147,000.
18

19          The Complaint concludes by “Here, Defendant’s debt is the consequence of a binding

20   arbitration award, specifically finding that the Arbitration Award is compensatory damages for
21
     false pretenses, false representation, and actual fraud committed by Defendant against Plaintiff.”
22
     ///
23
     ///
24

25   ///

26
                                                2
27   ______________________________________________________________________________________
                DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28
     Case 2:20-ap-01103-BB         Doc 25 Filed 02/02/21 Entered 02/02/21 21:07:47                 Desc
                                    Main Document    Page 3 of 7



 1

 2
                                                     II.
 3
      SPENCER’S ALLEGED DEBT OWED TO NOLAN IS NOT OBTAINED THROUGH
 4

 5                       FRAUD AND THEREFORE IS DISCHARGEABLE

 6          Section 523 provides in part:
 7
            (a) A discharge under section 727 … of this title does not discharge an individual debtor
 8          from any debt—
 9          (2)for money, property, services, or an extension, renewal, or refinancing of credit, to the
10          extent obtained by—

11          (A) false pretenses, a false representation, or actual fraud, other than a statement
12
            respecting the debtor’s or an insider’s financial condition;

13
     FRCP Rule 12 provides in part:
14
            (c) Motion for Judgment on the Pleadings. After the pleadings are closed—but early
15
            enough not to delay trial—a party may move for judgment on the pleadings.
16

17          “A motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure
18
     12(c) is analyzed under the same standard as a motion to dismiss for failure to state a claim under
19
     Federal Rule of Civil Procedure 12(b)(6). See Burbach Broad. Co. of Del. v. Elkins Radio Corp.,
20
     278 F.3d 401, 405–06 (4th Cir.2002). Thus, the court assumes the factual allegations in the
21

22   Amended Complaint to be true and draws all reasonable factual inferences in Plaintiffs' favor as

23   the nonmoving parties. Id. at 406. Unlike on a Rule 12(b)(6) motion, however, on a Rule 12(c)
24
     motion the court may consider the Answer as well. Rinaldi v. CCX, Inc., No. 3:05–CV–108,
25

26
                                                3
27   ______________________________________________________________________________________
                DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28
     Case 2:20-ap-01103-BB         Doc 25 Filed 02/02/21 Entered 02/02/21 21:07:47                  Desc
                                    Main Document    Page 4 of 7



 1
     2008 WL 2622971, at *2 n. 3 (W.D.N.C. July 2, 2008). … The test applicable for judgment on
 2

 3
     the pleadings is whether or not, when viewed in the light most favorable to the party against

 4   whom the motion is made, genuine issues of material fact remain or whether the case can be
 5
     decided as a matter of law.” Id.
 6
            Plaintiff hired Defendant, an architect for almost 50 years, for architectural services in
 7
     connection with a housing project, ie senior affordable apartments, and entered into a written
 8

 9   agreement. Plaintiff paid Defendant $147,000 for those services. The Arbitrator found that

10   Defendant did not perform those services as agreed and found in favor of Plaintiff for breach of
11
     contract. This is the debt at issue in this adversary case and in that regard, Defendant Spencer did
12
     not obtain the $147,000 by “ false pretenses, a false representation, or actual fraud”. The
13
     Arbitrator simply found
14

15   Defendant failed to perform the services per the terms of the contract and did not find that

16   Defendant committed fraud in obtaining the $147,000 from Plaintiff.
17
            The Arbitrator did not find Defendant had any fraudulent intent or otherwise committed
18
     fraud to obtain that money from Plaintiff. She found instead a litany of deficiencies in connection
19

20
     with Defendant’s performance of the terms of the contract, eg “Respondent failed to complete or

21   provide any acceptable plans for the project or any project...Respondent failed to clear any of the
22
     permits required. Respondent failed to deliver appropriate plans. The plans respondent provided
23
     were rejected by the Department of Building and Safety...(Exh 1 to Complaint, paragraph 8).
24

25

26
                                                4
27   ______________________________________________________________________________________
                DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28
     Case 2:20-ap-01103-BB          Doc 25 Filed 02/02/21 Entered 02/02/21 21:07:47                   Desc
                                     Main Document    Page 5 of 7



 1
            The only reference to fraud in the Arbitration Award pertains to the arbitrator’s finding
 2

 3
     that “respondent Spencer committed fraud in his conduct with claimant in his failure to correct

 4   his designs, refusing to work on the project without additional funds from claimant. He refused
 5
     to correct his own errors unless claimant gave him an additional $147,000.” This finding has
 6
     nothing to do with the $147,000 paid to Defendant at the outset; she found Defendant committed
 7
     fraud by not agreeing to do something without additional funds after finding Defendant failed to
 8

 9   perform as agreed. Plaintiff did not pay Defendant any additional funds so there is no additional

10   debt with respect to which the dischargeability question arises.
11
            Therefore, the only debt at issue in this adversary case is the $147,000 paid to Defendant
12
     in connection with which the arbitrator found Defendant had breached the contract, and nothing
13
     more. Contrary to Plaintiff’s claim that this debt is “compensatory damages for false pretenses,
14

15   false representation, and actual fraud committed by Defendant against Plaintiff”, this debt is

16   compensatory damages strictly for breach of contract only. And when viewed in the light most
17
     favorable to Plaintiff and taking all allegations in the complaint as true, this debt in question is
18
     solely the result of a breach of contract which the arbitrator found. As such there is no issues of
19

20
     material fact with respect to how Defendant obtained the $147,000 and therefore this case can be

21   decided as a matter of law.
22
     ///
23
     ///
24
     ///
25

26
                                                5
27   ______________________________________________________________________________________
                DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28
     Case 2:20-ap-01103-BB        Doc 25 Filed 02/02/21 Entered 02/02/21 21:07:47              Desc
                                   Main Document    Page 6 of 7



 1

 2                                                 III.

 3                                          CONCLUSION
 4
            Based on the foregoing, Defendant respectfully requests the Court to grant his Motion for
 5
     Judgment on the Pleadings.
 6

 7

 8   Dated: February 2, 2021                                    By: ________________________
                                                                       Daniel King, attorney for
 9                                                                     Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                6
27   ______________________________________________________________________________________
               DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28
     Case 2:20-ap-01103-BB                Doc 25 Filed 02/02/21 Entered 02/02/21 21:07:47                              Desc
                                           Main Document    Page 7 of 7



 1

 2

 3
                                      PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 4   3435 Wilshire Blvd, Suite 1111
     Los Angeles, CA 90010
 5
     A true and correct copy of the foregoing document entitled (specify): DEFENDANT’S MOTION FOR JUDGMENT ON
 6   THE PLEADINGS will be served or was served (a) on the judge in chambers in the form and manner required by
     LBR 5005-2(d); and (b) in the manner stated below:
 7
     1.TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
     Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
 8
     ___2/02/2021___, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
     that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
 9   stated below

10   Carolyn A Dye (TR) trustee@cadye.com, cdye@ecf.axosfs.com;atty@cadye.com
     Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
11   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

12                                                    Service information continued on attached page

13   2. SERVED BY UNITED STATES MAIL:
     On 2/02/2021              , I served the following persons and/or entities at the last known addresses in this bankruptcy
14   case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
     mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mail-
     ing to the judge will be completed no later than 24 hours after the document is filed.
15
     Hon. Sheri Bluebond
16   US Bankruptcy Courthouse
     255 E. Temple St., Ste 1534
17   Los Angeles, CA 90010

18                                                    Service information continued on attached page

19   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
     method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on         , I served the fol-
20   lowing persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
     such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declara-
     tion that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the docu-
21   ment is filed.
                                              Service information continued on attached page
22
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and cor-
23   rect.

24   2/02/2021                Daniel King
     Date                     Printed Name                           Signature
25

26
                                                7
27   ______________________________________________________________________________________
                  DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
28
